DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke et al. (herein “Cooke”; US Pub. No. 2014/0120501 A1; as cited in applicant’s IDS) in view of DelGigante (US Pat. No. 5,484,288). 
Regarding claim 1, Cooke discloses a system for assisting a user to build a construction (Fig. 2), the system comprising: a body structure having a plurality of coupling structures arranged on a base portion of the body structure, each of the coupling structures configured to receive a building element of the construction (Fig. 2, items 18 and 22; noting item 70 being the pins for receiving the building element); an illuminator that illuminates subsets of the plurality of coupling structures during assembly of the construction in response to instructions from a control unit (Fig. 8 and col. 6, lines 50-63; noting only the subset creating the animals is illuminated; noting each animal can be considered a “subset” as they are distinct).  It is noted that Cooke does not specifically disclose consecutively illuminating subsets.  However, DelGigante discloses a similar illumination 
Regarding claim 2, the combined Cooke and DelGigante disclose that the illuminator is configured to provide illumination of at least a portion of the body structure from below (Cooke: par. [0032] and Figs. 3 and 10).
Regarding claims 3 and 4, the combined Cooke and DelGigante disclose that the body structure is a bead plate (Cooke: Fig. 2, item 22), the coupling structures are pins protruding from the base portion of the bead plate (Cooke: par. [0028]; noting “cylindrical” projections or pins may be used), and the building element is a bead (Cooke: par. [0032]).
Regarding claim 5, the combined Cooke and DelGigante disclose that the illuminator comprises the control unit (Cooke: pars. [0032], [0035], and [0036]; noting the tablet).
Regarding claim 6, the combined Cooke and DelGigante disclose that the control unit is configured to select the subset of the coupling structures to be illuminated by the illuminator such that the illuminator provides illumination areas of a first selection of locations not constituting all locations and/or size and/or geometry of an image (DelGigante: Fig. 3A-3C).  It is noted that the combined Cooke and DelGigante do not specifically disclose that this logic is applied to colors.  However, Cooke discloses two variables that can be matched 
Regarding claim 7, the combined Cooke and DelGigante disclose that the first selection of color(s) is a single color (DelGigante: Figs. 3A-3C; noting it would be obvious that all the LEDs would be the same color and that some color would be inherent; or in the alternative, Cooke: Fig. 10; noting this would be obvious to try based on the identified colors shown in Fig. 10; see rejection of claim 6 above for complete rationale)(also see Dean, III, US Pat. No. 3,813,471, Fig. 1 and col. 1, lines 41-61, evidencing that user matching based on a single color, amongst other colors, is well known).
Regarding claim 8, the combined Cooke and DelGigante disclose that the control unit is configured to receive feedback from a user (Cooke: par. [0056]; noting virtual beads may be added or removed by the user).
Regarding claim 9, the combined Cooke and DelGigante disclose that the control unit is configured to illuminate coupling structures that have not been previously illuminated after receiving feedback from the user (Cooke: par. [0056]; noting virtual beads may be added/selected by the user, previously not illuminated by the original design).
Regarding claim 10, the combined Cooke and DelGigante disclose that the control unit is configured to change the degree of illumination of at least a portion of the body structure (Cooke: par. [0068]; noting the “exit overlay darkens the hot melt virtual bead pattern” on the tablet).
Regarding claim 11, the combined Cooke and DelGigante disclose that the body structure has a plurality of segments configured to be detachably attached to each other (Cooke: Fig. 2, item 22 being one segment, and item 18 be another; noting thefreedictionary.com defines “segment” as “one of several parts or sections into which an object is divided”).
Regarding claim 12, the combined Cooke and DelGigante disclose that each segment of the plurality of segments comprises a plurality of attachment structures extending from a base portion of the segment (Cooke: Fig. 2, items 50 on item 18, and items 54 on item 22 and par. [0026]; noting “extending” is defined by thefreedictionary.com as “to make available, provide”).
Regarding claim 14, the combined Cooke and DelGigante disclose that the body structure is provided with a positioning unit configured to keep the body structure in a fixed position and orientation relative to the illuminator (Cooke: Fig. 3, proximate item 90).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke et al. (herein “Cooke”; US Pub. No. 2014/0120501 A1; as cited in applicant’s IDS) in view of DelGigante (US Pat. No. 5,484,288) and in further view of Maxim (US Pub. No. 2003/0060122 A1). 
Regarding claim 13, the combined Cooke and DelGigante disclose that the body structure comprises pins provided with edge portions configured to provide a radially directed force towards the building element when the building element is being attached to a pin (Cooke: pars. [0028]; noting this is inherent and/or functionally possible given the structure and the desired amount of interference fit).  In addition, to evidence that the amount of interference fit is well-known to be a consideration in the art, the Examiner evidences Maxim that specifically states that the desired fit is tight enough to keep the building element retained, but loose enough for sliding it out (par. [0060]).  Thus, it would have been obvious to one of ordinary skill in the art that the exact tolerance of the fit of the building element within the body could be optimized based on the ability of the base to retain the building element, yet have it be removed if desired.
Regarding claim 15, it is noted that the combined Cooke and DelGigante do not specifically disclose that the building element is transparent such that illumination may be transmitted through the building element (par. [0028]).  However, Maxim discloses a similar toy wherein the building elements are transparent such that illumination may be transmitted through the building element (par. [0014]; noting “translucent light transmission members”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Cooke and DelGigante to use transparent building elements such that illumination may be transmitted through the building element as taught by Maxim because doing so would be a simple substitution of one element (a translucent building member) for another (a building member having color which is backlit to designate the correct location) to obtain predictable results (a translucent building member that can be backlit to verify the correct location).


Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. 
The Examiner believes that the claim deficiencies now presented by the claim amendments are cured by DelGigante as recited above.  Restated, DelGigante makes obvious the ability to consecutively illuminate a subsets of an image (Figs. 3A-3C, and 4).  Furthermore, if not already obvious, Dean evidences that user matching by color is known in the art (i.e. matching based on consecutively illumination of color as opposed to location is obvious).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
3/17/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711